NO








NO. 12-10-00199-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
 
IN RE:
PRABHAKAR R.
GUNIGANTI,
M.D.,                                          '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            On
August 17, 2010, this Court issued an opinion and order directing the
respondent trial court to vacate its June 17, 2010, order denying the relator’s
motion to quash and requiring him to produce full and complete copies of his
individual income tax returns, including all schedules, forms, worksheets, or
other attachments for each tax return from 1999 to the present.  On August 18,
2010, we received an order signed by the respondent that complied with this
Court’s opinion and order.
            All
issues attendant to this original proceeding having been disposed of, this
proceeding has now been rendered moot; therefore, the writ need not issue. 
Accordingly, this original proceeding is dismissed.
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)